IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42271

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 564
                                                 )
       Plaintiff-Respondent,                     )   Filed: July 27, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JEFFREY JOSEPH STUBBS,                           )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and concurrent unified sentences of nine years with four
       years determinate for two counts of aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Jeffrey Joseph Stubbs was found guilty of two counts of aggravated battery. Idaho Code
§ 18-903, 18-907(a). The district court sentenced Stubbs to concurrent unified sentences of nine
years with four years determinate, and retained jurisdiction. Following the period of retained
jurisdiction, the district court placed Stubbs on probation for a period of three years. Stubbs
appeals asserting that the district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Stubbs’s judgment of conviction and sentences are affirmed.




                                                   2